Case 1:16-Cr-10343-ADB Document 702 Filed 01/28/19 Page 1 of 2
Case 1:16-cr-10343-ADB Document 691-2 Filed 01/25/19 Page 1 of 2

/

UNITED STATES DISTRICT COURT
DISTRIC'I` OF MASSACHUSETTS

 

 

UNITED STATES OF AMERICA, ) CRIMINAL NO. 16-10343-ADB
)
v. )
)
MICHAEL GURRY, ET. Al. )
)
Defendants. )
)
ORDER

This matter is before the Court on the Application of Andrew E. Lelling, United States
Attomey for the District of Massachusetts, for an Order requiring Sue Beisler to give testimony or
provide other information pursuant to the provisions of Title 18, United States Code, Sections 6002
and 6003.

Upon consideration of the Application of the United States Attorney and it appearing to
the satisfaction of this Court that:

l. Sue Beisler has been subpoenaed to testify at the trial of the instant matter within
this District;

2. It is likely that Sue Beisler Will refuse to testify or provide other information on the
basis of Sue Beisler’s privilege against self-incrimination

3. In the judgment of the United States Attorney, the testimony or other information
from Sue Beisler may be necessary to the public interest; and

4. The Application filed herein has been made with the approval of Raymond N.
Hulser, Deputy Assistant Attorney General of the Criminal Division of the Department of Justice,
pursuant to the authority vested by Title 18, United States Code, Section 6003(b) and Title 28,

C.F.R., Section 0.175(a).

Case 1:16-cr-10343-ADB Document 702 Filed 01/28/19 Page 2 of 2
Case 1116-cr-10343-ADB Document 691-2 Filed 01!25!19 Page 2 of 2

NOW, Tl-IEREFORE, lT IS ORDERED, pursuant to Title 18, United States Code, Sections
6002 and 6003, that if called to testify, Sue Beisler shall give testimony or provide other
in formation as to all matters about which Sue Beisler may be interrogated at such trial.

IT lS FURTHER ORDERE`.D that no testimony or other information compelled under this
Order (or any information directly or indirectly derived from such testimony or other information)
may be used against Sue Beisler in any criminal case except a prosecution for perjury, giving a

false statement or otherwise failing to comply with this Order.

`AIZLISON D. BUKROUGHS
UNlTED sTATEs DlsTRiCT JU E

DATE: it ;gg fig

